Exhibit Flagstone Re Reports Diluted Book Value per Share of $12.62 for end of Third Quarter HAMILTON, Bermuda(BUSINESS WIRE) – November 3rd, 2008 - Flagstone Reinsurance Holdings Limited (NYSE: FSR) announced third quarter 2008 basic book value per share of $12.68 and diluted book value per share of $12.62, down 14.9% and 12.7% for the quarter (ratios inclusive of dividends), respectively.Net loss available to common shareholders for the quarter ended September 30, 2008 was $(186.5) million, or $(2.18) per diluted share, compared to net income of $66.2 million, or $0.77 per diluted share, for the quarter ended September 30, 2007.Net loss available to common shareholders for the nine months ended September 30, 2008 was $(111.7) million, or $(1.31) per diluted share, compared to net income of $116.6 million, or $1.44 per diluted share, for the nine months ended September 30, 2007. Operating highlights for the three and nine months ended September 30, 2008 and 2007, included the following: Three months ended September 30 Nine months ended September 30 2008 2007 % change 2008 2007 % change (Expressed in millions of U.S. dollars, except % changes and ratios) Operating (loss) income (1) $ (46.8 ) $ 58.0 -180.8 % $ 50.8 $ 105.6 -51.9 % Gross premiums written $ 173.2 $ 123.7 40.0 % $ 686.6 $ 512.1 34.1 % Net premiums earned $ 188.6 $ 138.8 35.9 % $ 465.7 $ 351.9 32.3 % Combined ratio 129.1 % 61.9 % 94.8 % 75.9 % Investment (losses) returns -7.20 % 2.50 % -6.60 % 5.90 % 1Operating income is defined as net income adjusted for net realized and unrealized gains (losses) – investments and net realized and unrealized gains (losses) – other. Chairman Mark Byrne noted: “The third quarter was a challenging one for our industry in that we combined an active hurricane season with tremendous capital markets distress.The combination of these factors has had a negative effect on our financial results, which we would have preferred to avoid, but nonetheless has proven that we are well capitalized, have proactive risk management, and are capable of managing an unprecedented investment environment, where 12 of the 14 asset classes we follow have negative returns for the year.
